Fish, C. J.
dissenting. I can not agree with the other members of the court in holding that the acts set out in the majority opinion constitute cruel treatment, under the definition of those words laid down in the cases of Ring v. Ring, 118 Ga. 183 (44 S. E. 861, 62 L. R. A. 878), Brown v. Brown, 129 Ga. 246 (58 S. E. 825), Cureton v. Cureton, 132 Ga. 745 (65 S. E. 65), Stoner v. Stoner, 134 Ga. 368 (67 S. E. 1030), and Miller v. Miller, 139 Ga. 282 (77 S. E. 21); the definition given in those eases being to the effect that “cruel treatment,” as a ground for total divorce, “is the wilful infliction of pain, bodily or mental, upon the complaining party, such as reasonably justifies an apprehension of danger to life, limb, or health.”